              Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 TONY TEAL                                          §
                                                    §
 VS.                                                §
                                                    §
 SAM’S EAST, INC. D/B/A SAM’S CLUB                  §
 #8286, SAM’S WEST, INC. D/B/A SAM’S                §           CIVIL ACTION NO.
 CLUB #8286, WALMART, INC. D/B/A                    §           ___________________
 SAM’S CLUB #8286, WAL-MART                         §           JURY
 STORES TEXAS, LLC D/B/A SAM’S                      §
 CLUB #8286, WAL-MART STORES                        §
 EAST, LP D/B/A SAM’S CLUB #8286,                   §
 AND REALTY INCOME PROPERTIES                       §
 25, LLC D/B/A SAM’S CLUB #8286                     §


                                   NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Defendants Sam’s East, Inc., Sam’s West, Inc., Walmart Inc., Wal-Mart Stores Texas,

LLC, Wal-Mart Stores East, LP (unnecessary parties; Sam’s East, Inc. is the only necessary party),

and Realty Income Properties 25, LLC (“Defendants”) file this Notice of Removal pursuant to 28

U.S.C. §§ 1441 and 1332.

                                   I.     INTRODUCTION

         1.    Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 170th

Judicial District Court of McLennan County, Texas, where this matter was pending under Cause No.

2020-2542-4 in a matter styled Tony Teal vs. Sam’s East, Inc. d/b/a Sam’s Club #8286, Sam’s West,

Inc. d/b/a Sam’s Club #8286, Walmart Inc. d/b/a Sam’s Club #8286, Wal-Mart Stores Texas, LLC

d/b/a Sam’s Club #8286, Wal-Mart Stores East, LP d/b/a Sam’s Club #8286, and Realty Income

Properties 25, LLC (the “State Court Action”).




NOTICE OF REMOVAL                                                                          PAGE 1
401676
              Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 2 of 7




                                  II.       NATURE OF THE SUIT

         2.     This is a premises liability lawsuit alleging personal injury resulting from claims of

negligence against Defendants. Plaintiff’s Original Petition, pp. 3-4.

         3.     Plaintiff Tony Teal alleges that on September 28, 2018, he slipped and fell in a

liquid substance on the floor while shopping at the Sam’s Club. Id. at p. 3.

         4.     Plaintiff brought premises liability claims against Defendants in the 170th Judicial

District Court of McLennan County, Texas. Id. at p. 4.

                    III.      TIMELINESS AND CONSENT OF REMOVAL

         5.     Plaintiff commenced this lawsuit by filing his Original Petition on August 17, 2020.

The Sam’s and Walmart Defendants accepted service on September 2, 2020 through their agent, CT

Corporation. Realty Income Properties 25 accepted service on September 2, 2020 through its agent,

CSC-Lawyers Incorporating Service Company. This removal is timely because it is filed less than

30 days after Defendants were served. 28 U.S.C. § 1446.

                        IV.     BASIS FOR REMOVAL JURISDICTION

         6.     Removal is proper under 28 U.S.C. §§ 1441 and 1332 because there is complete

diversity of citizenship between Plaintiff and Defendants and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

         7.     Plaintiff is now and was at the time of the filing of this action a legal Texas resident

residing and domiciled in Dallas County, Texas. Plaintiff’s Original Petition, p. 1. Accordingly, for

diversity purposes, Plaintiff is a citizen of Texas.

         8.     Plaintiff sued Sam’s East, Inc. and Sam’s West, Inc. Defendant Sam’s East Inc. is

now and was at the time of the filing of this action an Arkansas corporation with its principal place of

business in Arkansas. Sam’s East, Inc. is a wholly owned subsidiary of Walmart Inc. Sam’s West,

Inc., also an Arkansas corporation, is the sole shareholder of Sam’s East, Inc. with its principal place


NOTICE OF REMOVAL                                                                                PAGE 2
401676
               Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 3 of 7




of business in Arkansas. Accordingly, for diversity purposes, Sam’s is a citizen of Arkansas. Sam’s

East, Inc. is the only necessary party.

         9.     Plaintiff also sued and served Walmart Inc. d/b/a Sam’s Club #8286 – not a

necessary party. Defendant Walmart Inc. is now and was at the time of the filing of this action a

Delaware Corporation with its principal place of business in Arkansas. Accordingly, for diversity

purposes, Wal-Mart is a citizen of Delaware or Arkansas.

         10.    Plaintiff also sued and served Wal-Mart Stores Texas, LLC and Wal-Mart Stores

East, LLC – not necessary parties. Defendant Wal-Mart Stores Texas, LLC is now and was at the

time of the filing of this action a Delaware Limited Liability Company with its principal place of

business in Arkansas. The citizenship of an LLC is the same as the citizenship of all its members.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Wal-Mart Real Estate

Business Trust is the sole member of Wal-Mart Stores Texas LLC. Wal-Mart Real Estate Business

Trust is a statutory business trust organized under the laws of Delaware with its principal place of

business in Arkansas. Wal-Mart Property Co. is the sole trustee of Wal-Mart Real Estate Business

Trust. Wal-Mart Property Co. is a Delaware corporation with its principal place of business in

Arkansas. Wal-Mart Stores East, LP is the sole owner of Wal-Mart Property Co. Wal-Mart Stores

East, LP is a Delaware Limited Partnership with its principal place of business in Arkansas. WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner of Wal-

Mart Stores East, LP. WSE Management, LLC and WSE Investment, LLC are both Delaware

Limited Liability Companies with their principal place of business in Arkansas. The sole member

of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC. Wal-Mart

Stores East, LLC is a limited liability company organized under the laws of the State of Arkansas

with its principal place of business in Arkansas. Walmart Inc. is the sole owner of Wal-Mart Stores




NOTICE OF REMOVAL                                                                            PAGE 3
401676
               Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 4 of 7




East, LLC. Walmart Inc. is a Delaware Corporation with its principal place of business in

Arkansas. Accordingly, for diversity purposes, Wal-Mart is a citizen of Delaware or Arkansas.

         11.    Plaintiff also sued and served Realty Income Properties 25, LLC – not a necessary

party. Realty Income Properties 25, LLC is a Delaware limited liability company that is wholly

owned by Realty Income Corporation, a Maryland corporation.            Accordingly, for diversity

purposes, Realty Income Properties 25, LLC is a citizen of Delaware or Maryland.

         12.    There is and has been at all times relevant to this Notice of Removal, complete

diversity of citizenship between Plaintiff and Defendants.

         13.    Upon information and belief, it is facially apparent the amount in controversy

exceeds the jurisdictional requirement of $75,000.00, exclusive of interest and costs. Plaintiff

alleges he was seriously injured. See Plaintiff’s Original Petition, p. 3. Plaintiff seeks damages

for medical care and expenses past and future, mental anguish past and future, physical pain and

suffering past and future, and physical impairment past and future. Id. at pp. 3-4. Plaintiff’s

Original Petition filed August 17, 2020 alleges Plaintiff seeks monetary relief over $200,000.00

but not more than $1,000,000.00. Id. at p. 1. The sum claimed by Plaintiff should control the

evaluation, and Defendants can rely on the amount plead to exceed the minimum jurisdictional

amount. Facially, the pleadings, injuries and damages will exceed $75,000.00, exclusive of interest

and costs.

         14.    In an effort to confirm the amount in controversy, Defendants sent correspondence

to Plaintiff’s counsel on September 3, 2020 requesting Plaintiff stipulate he is seeking less than

$75,000.00 in damages, exclusive of interest and costs.        Plaintiff’s counsel confirmed on

September 28, 2020 he was unable to stipulate due to his client’s injuries; thus, there is a

presumption that the amount in controversy in this case exceeds $75,000 exclusive of interest and




NOTICE OF REMOVAL                                                                           PAGE 4
401676
                Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 5 of 7




costs. Heitman v. State Farm Mut. Auto. Ins. Co., No. 3:02-CV-0433-D, 2002 U.S. Dist. LEXIS

6192 (N.D. Tex. April. 9, 2002).

                      VI.     THIS NOTICE IS PROCEDURALLY CORRECT

          15.    This action may be removed to this Court pursuant to 28 U.S.C. § 1441(b), because

Defendants are not citizens of Texas, the state in which the action was brought. This action is

removable to this Court and venue is proper because this United States District Court and Division

embraces the place where the State Court Action was pending. 28 U.S.C. §§ 124(a)(1), 1441(a).

          16.    Defendants have attached to this Notice of Removal the documents required by 28

U.S.C. § 1446:

                 A:         Index of all documents filed in the State Court Action.

                 B:         Docket Sheet in the State Court Action.

                 C:         Copies of all process, pleadings and orders filed in State Court.

                 D:         Signed Disclosure Statement and Certificate of Interested Persons.

          17.    Defendants are filing with the Notice of Removal a completed Civil Cover Sheet, a

Supplemental Civil Cover Sheet, and separate Disclosure Statement and Certificate of Interested

Persons.

          18.    Defendants retain the right to supplement the jurisdictional allegations by affidavit,

declaration, or otherwise should Plaintiff challenge the allegations in a motion to remand or other

filing.

          19.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to all parties and to the Clerk of the 170th Judicial District Court of

McLennan County, Texas.

          20.    Plaintiff has demanded a jury trial in the State Court Action. Defendants have

demanded a jury trial in the State Court Action.



NOTICE OF REMOVAL                                                                                PAGE 5
401676
               Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 6 of 7




         21.    Trial has not commenced in the 170th Judicial District Court of McLennan County.

                                      VII.    CONCLUSION

         22.    Since diversity jurisdiction exists over Plaintiff’s claim as set forth in Plaintiff’s

Original Petition, and because Plaintiff’s claims exceed the jurisdictional threshold, Defendants

desire and are entitled to remove the lawsuit filed in the 170th Judicial District Court of McLennan

County, Texas to the United States District Court for the Western District of Texas, Waco Division.

         WHEREFORE, PREMISES CONSIDERED, Defendants Sam’s East, Inc. d/b/a Sam’s

Club #8286, Sam’s West, Inc. d/b/a Sam’s Club #8286, Walmart Inc. d/b/a Sam’s Club #8286, Wal-

Mart Stores Texas, LLC d/b/a Sam’s Club #8286, Wal-Mart Stores East, LP d/b/a Sam’s Club #8286,

and Realty Income Properties 25, LLC, pursuant to and in conformance with the statutory

requirements, remove this action from the 170th Judicial District Court of McLennan County,

Texas, to this Court.

                                                 Respectfully submitted,



                                                 By:          /s/ Ramona Martinez
                                                       RAMONA MARTINEZ
                                                       Texas Bar No. 13144010
                                                       rmartinez@cobbmartinez.com
                                                       BEVAN RHINE
                                                       Texas Bar No. 24036265
                                                       brhine@cobbmartinez.com

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Ave., Suite 3100
                                                 Dallas, TX 75201
                                                 214.220.5202 (direct)
                                                 214.220.5252 (direct fax)

                                                 ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                                              PAGE 6
401676
              Case 6:20-cv-00901 Document 1 Filed 09/30/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to the following
counsel for Plaintiff either by e-service, telefax, electronic mail, and/or regular U.S. mail on this
30th day of September, 2020:

         Wesley D. Scarborough
         Shamieh Law, PLLC
         1111 West Mockingbird Lane, Suite 1160
         Dallas, TX 75247
         214.389.7333 / fax 214.389.7335
         wes@shamiehlaw.com

                                                   /s/ Ramona Martinez
                                                RAMONA MARTINEZ




NOTICE OF REMOVAL                                                                             PAGE 7
401676
